DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the fibre layer structure” (cl 4:3-4) lacks antecedent basis in the claim.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,6,7,8,9,10,13,15,20,22,25,27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederiksen et al (US 2010/0190020).  Frederiksen et al teach the claimed process as evidenced at paras. 0011, 0027-0028,0031,0044-0047,0053,0065-69, and 0070-0078; and figs 1-3.

 	Regarding claim 1:  (Currently Amended) A method for producing a cellulose product ( Frederiksen et al: figs 1-3) from a multi- layer cellulose blank structure (Frederiksen et al: para. 0065; fluff material layer 2 and additional layers), wherein the method comprises the steps; 
 	forming the multi-layer cellulose blank structure from at least a first layer of dry-formed cellulose fibres (Frederiksen et al: fluff material layer) and a second layer (Frederiksen et al : para. 0065-0029 and 0070-0078) of a cellulose fibre web structure, through arranging the at least first layer and second layer in a superimposed relationship (Frederiksen et al : fig 2) to each other and in the superimposed relationship arranging the at least first layer and second layer in contact with each other; 
 	arranging the multi-layer cellulose blank structure in a forming mould (Frederiksen et al: fig 1); 
 	and heating the multi-layer cellulose blank structure to a forming temperature in the range of 100C to 300C (Frederiksen et al: para. 0027-0028), 
 	characterized in that the method further comprises the step; 
 	forming the cellulose product from the multi-layer cellulose blank structure in the forming mould , by pressing the heated multi-layer cellulose blank structure with an isostatic forming pressure of at least 1 MPa, wherein the multi-layer cellulose blank structure is shaped into a two-dimensional or three-dimensional fibre composite structure having a single-layer configuration (Frederiksen et al: paras 0027-0028; figs 1-3)..  
 	Regarding claim 4: (Currently Amended) A method according to claim 1, characterized in that the first layer of dry-formed cellulose fibres is formed in a dry-forming process where the cellulose fibres are carried and formed to the fibre layer structure by air as carrying medium (Frederiksen et al: paras 0024 and 0042).  
 	Regarding claim 6:  (Currently Amended) A method according to claim 1, characterized in that the first layer k3} of dry-formed cellulose fibres comprises one or more additives that are altering the mechanical, hydrophobic, and/or oleophobic properties of the cellulose product , wherein the first layer  has a material composition of 70- 99.9% dry wt cellulose fibres and 0.1-30% dry wt of the one or more additives (Frederiksen et al: paras 0011,0031, and 0041-0047).  
 	Regarding claim 7:  (Currently Amended) A method according to claim 6, characterized in that the one or more additives of the first layer are starch compounds, rosin compounds, butanetetracarboxylic acid, gelatin compounds, alkyl ketene dimer (AKD), Alkenyl Succinic Anhydride (ASA), wax compounds, silicon compounds, calcium compounds, and/or fluorocarbons (Frederiksen et al: paras 0011,0031, and 0041-0047).  
 	Regarding claim 8: (Currently Amended) A method according to claim 6, characterized in that the one or more additives of the first layer have been added to the first layer k3} before forming the multi-layer cellulose blank structure (Frederiksen et al: paras 0011,0031, and 0041-0047).  
 	Regarding claim 9: (Currently Amended) A method according to claim 1 , characterized in that the second layer  is formed from dry-formed cellulose fibres into the cellulose fibre web structure, from woven cellulose fibres into the cellulose fibre web structure, or from wet-formed cellulose fibres into the cellulose fibre web structure (Frederiksen et al: paras 0065-0069 and 0070-0079).
 	Regarding claim 10: (Currently Amended) A method according to claim 6 characterized in that the second layer comprises one or more additives that are altering the mechanical, hydrophobic, and/or oleophobic properties of the cellulose product , wherein the second layer has a material composition of 70-99.9% dry wt cellulose fibres and 0.1-30% dry wt of the one or more additives (Frederiksen et al: para 0070-0078).
 	Regarding claim 13: (Currently Amended) A method according to claim 10, characterized in that the second layer is arranged as a carrying layer for the first layer, wherein the second layer has a higher tensile strength than the first layer (Frederiksen et al: para 0070).  
 	Regarding claim 15:  (Currently Amended) A method according to claim 1, characterized in that the multi-layer cellulose blank structure  further comprises one or more additional layers (6a, 6b, ..., 6n) of cellulose fibres, wherein the multi-layer cellulose blank structure  is formed through arranging the layers (3, 4, 6a, 6b, ..., 6n) of cellulose fibres in a superimposed relationship to each other and in the superimposed relationship arranging the layers (3, 4, 6a, 6b, ..., 6n) of cellulose fibres in contact with each other (Frederiksen et al: paras 0065-0069 and 0070-0079).  
 	Regarding claim 20. (Currently Amended) A method according to claim 10, characterized in that one or more additives that are altering the mechanical, hydrophobic, and/or oleophobic properties of the cellulose product are added to the formed multi-layer cellulose blank structure {2}, wherein the formed multi-layer cellulose blank structure  comprises 70-99.9% dry wt cellulose fibres and 0.1-30% dry wt of the one or more additives (Frederiksen et al: paras. 0053 and 0078) .
 	Regarding claim 22:  (Currently Amended) A method according to claim characterized in that the multi-layer cellulose blank structure {2} is heated in the forming mould (Frederiksen et al: para. 0028).  
 	Regarding claim 25: (Currently Amended) A method according to claim 15, characterized in that the multi-layer cellulose blank structure {2} is arranged as discrete pieces of material comprising the layers (3, 4, 6a, 6b, ..., 6n) of cellulose fibres (Frederiksen et al: fig 1).  
 	Regarding claim 27:  (Currently Amended) A method according to claim 1, characterized in that the method further comprises the steps; arranging a barrier layer 
 	Regarding claim 28:  (Currently Amended) A method according to claim 27, characterized in that the barrier layer .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,14,17,18,19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen et al (US 2010/0190020) as applied to claim 1 above. 
 	Regarding claim 5, Frederiksen et al do not teach the claimed forming time. Forming parameter such as duration is well-known in the molding art as an important molding parameter and the desired duration would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Further, the claimed duration is generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the layers of Frederiksen et al for the claimed time in order to ensure proper forming of the layers into the three-dimensional shapes.
 	Regarding claims 14 and 17-19, Frederiksen et al do not teach using the claimed materials.  However, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the claimed materials are well-known in the cellulose product arts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed materials into the process of Frederiksen et al in order to produce diverse products.
 	Regarding claim 24, molding of continuous webs is well-known in the molding art as less complicated than individual sheets. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a continuous web of layers rather than the discrete sheets of Frederiksen et al in order to reduce molding complexity.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach molding of cellulose fibers: 4071651,5643384,4418031,4100324,5227113,4568581, and 4385955.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744